--------------------------------------------------------------------------------

Exhibit 10.7




AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT AGREEMENT
EFFECTIVE NOVEMBER 5, 2009


The attached document (Amended and Restated NBT Bancorp Inc. Supplemental
Executive Retirement Plan, effective as of DATE) sets forth the terms of an
agreement for the payment of supplemental retirement income made as of DATE
between NBT Bancorp Inc., a Delaware corporation and a registered financial
holding company headquartered at 52 S. Broad Street, Norwich, New York  13815,
and EMPLOYEE, an individual residing at ADDRESS.  The parties hereby execute
this agreement as follows:


NBT BANCORP INC.




By:
   
Date:
                                           
Date:
   
EMPLOYEE
       


 
 

--------------------------------------------------------------------------------

 

PREAMBLE


This Amended and Restated NBT Bancorp Inc. Supplemental Executive Retirement
Plan (the “Plan”) is effective as of DATE.  The purpose of the Plan is to permit
certain employees of NBT Bancorp Inc. (the “Company”), its subsidiary, NBT Bank,
National Association (the “Bank”) and adopting affiliated employers to receive
supplemental retirement income when such amounts would be due under the benefit
and contribution formulas in the tax-qualified NBT Bancorp Inc. Defined Benefit
Pension Plan and NBT Bancorp Inc. 401(k) and Employee Stock Ownership Plan but
cannot be paid thereunder due to the reductions and other limitations imposed by
Sections 401(a)(17), 401(k)(3), 401(m) and 415 of the Internal Revenue Code of
1986, as amended and to provide such employees’ with an aggregate retirement
benefit (taking into consideration amounts paid under such Plans and social
security benefits) commencing following retirement at or after age 62 of not
less than 50% of such employees’ final average compensation, subject to the
terms of the Plan.  Capitalized terms are defined in Article 1 below.


The Plan is intended to be an unfunded, non-qualified deferred compensation
plan.  Neither the Employer, the Committee, nor the individual members of the
Committee shall segregate or otherwise identify specific assets to be applied to
the purposes of the Plan, nor shall any of them be deemed to be a trustee of any
amounts to be paid under the Plan.  Any liability of the Employer to any person
with respect to benefits payable under the Plan shall be based solely upon such
contractual obligations, if any, as shall be created by the Plan, and shall give
rise only to a claim against the general assets of the Employer.  No such
liability shall be deemed to be secured by any pledge or any other encumbrance
on any specific property of the Employer.


ARTICLE 1


DEFINITIONS


The following words and phrases shall have the meanings hereafter ascribed to
them.  Those words and phrases which have limited application are defined in the
respective Articles in which such terms appear.


1.1
“Actuarial Equivalent” shall have the same meaning the term “Actuarial
Equivalent” has under Section 2.03 of Appendix A to the Basic Retirement Plan
using the following actuarial assumptions:



 
 
Mortality:  “Applicable Mortality Rate” as such term is defined in Section 2.03c
of Appendix A to the Basic Retirement Plan.



 
 
Interest Rate:  “Applicable Interest Rate” as such term is defined in Section
2.09b of Appendix A to the Basic Retirement Plan.



1.2
“Bank” means NBT Bank, National Association or any successor thereto by merger,
consolidation or otherwise by operation of law.


 
1

--------------------------------------------------------------------------------

 

1.3
“Basic 401(k)/ESOP” means the NBT Bancorp Inc. 401(k) and Employee Stock
Ownership Plan, as amended from time to time.



1.4
“Basic 401(k)/ESOP Benefit” means the benefit paid to a Participant under the
Basic 401(k)/ESOP and includes benefits payable upon Normal Retirement, Early
Retirement, Postponed Retirement, death or termination of service.



1.5
“Basic 401(k)/ESOP Surviving Spouse Benefit” means the benefit payable to a
Participant’s surviving spouse under the Basic 401(k)/ESOP upon the
Participant’s death before a distribution of the Participant’s entire Basic
401(k)/ESOP account balance.



1.6
“Basic Retirement Plan” means the NBT Bancorp Inc. Defined Benefit Pension Plan,
as amended from time to time.



1.7
“Basic Retirement Plan Benefit” means the benefit payable to a Participant under
the Basic Retirement Plan and includes benefits payable upon Normal Retirement,
Early Retirement, Postponed Retirement, death or termination of service.



1.8
“Basic Retirement Plan Surviving Spouse Benefit” means the benefit payable to a
Participant’s surviving spouse or eligible children under the Basic Retirement
Plan upon the Participant’s death, if any.



1.9
“Beneficiary” means such living person or living persons designated by the
Participant in accordance with Section 7.3(a) to receive the Supplemental
Retirement Benefit after his or her death, or his or her personal or legal
representative, all as herein described and provided.  If no Beneficiary is
designated by the Participant or if no Beneficiary survives the Participant, the
Beneficiary shall be the Participant’s estate.



1.10
“Board” means the Board of Directors of the Company, as duly constituted from
time to time.



1.11
“Cause” means the Participant’s (a) conviction of robbery, bribery, extortion,
embezzlement, fraud, grand larceny, burglary, perjury, income tax evasion,
misapplication of Employer funds, false statements in violation of 18 U.S.C. §
1001, or any other felony that is punishable by a term of imprisonment of more
than one year; (b) material breach of his or her duty of loyalty to the
Employer; (c) acts or omissions in the performance of his or her duties having a
material adverse effect on the Employer that were not done or omitted to be done
in good faith or which involved intentional misconduct or a knowing violation of
law; or (d) any transaction in the performance of his or her duties with the
Employer from which he or she derived a material improper personal benefit.



1.12
“Change in Control” means:


 
2

--------------------------------------------------------------------------------

 

(i)          A change in control with respect to the Company or the Bank of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A as in effect on the date hereof pursuant to the
Securities Exchange Act of 1934 (the “Exchange Act”); provided that, without
limitation, such a change in control shall be deemed to have occurred at such
time as any person (including an individual, corporation, partnership, trust,
association, joint venture, pool, syndicate, unincorporated organization,
joint-stock company or similar organization or group acting in concert)
hereafter becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 30 percent or more of the combined
voting power of the common stock and other voting securities of the Company; or
 

(ii)          During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election
by the shareholders of the Company, of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period; or


(iii)          There shall be consummated (x) any consolidation or merger of the
Company in which it is not the continuing or surviving corporation or pursuant
to which voting securities of the Company would be converted into cash,
securities, or other property, other than a merger of the Company in which the
holders of its common stock and other voting securities immediately before the
merger have substantially the same proportionate ownership of common stock and
other voting securities, respectively, of the surviving corporation immediately
after the merger, or (y) any sale, lease, exchange, or other transfer (in one
transaction or a series of related transactions) of all, or substantially all of
the assets of the Company or the Bank, provided that any such consolidation,
merger, sale, lease, exchange or other transfer consummated at the insistence of
an appropriate banking regulatory agency shall not constitute a change in
control; or


(iv)          Approval by the shareholders of the Company of any plan or
proposal for its liquidation or dissolution.


1.13
“Code” means the Internal Revenue Code of 1986, as amended from time to time.



1.14
“Committee” means the Plan’s administrative committee, as appointed by the Board
to administer the Plan, as described in Article 10.



1.15
“Company” means NBT Bancorp Inc. or any successor thereto by merger,
consolidation or otherwise by operation of law.



1.16
“Confidential Information” means business methods, creative techniques and
technical data of the Company, the Bank and their affiliates that are deemed by
the Company, the Bank or any such affiliate to be and are in fact confidential
business information of the Company, the Bank or its affiliates or are entrusted
to the Company, the Bank or its affiliates by third parties, and includes, but
is not limited to, procedures, methods, sales relationships developed while the
Participant is in the service of the Company, the Bank or their affiliates,
knowledge of customers and their requirements, marketing plans, marketing
information, studies, forecasts and surveys, competitive analyses, mailing and
marketing lists, new business proposals, lists of vendors, consultants, and
other persons who render service or provide material to the Company, the Bank or
their affiliates, and compositions, ideas, plans, and methods belonging to or
related to the affairs of the Company, the Bank or their affiliates, except for
such information as is clearly in the public domain, provided, that information
that would be generally known or available to persons skilled in the
Participant’s fields shall be considered to be “clearly in the public domain”
for this purpose.


 
3

--------------------------------------------------------------------------------

 

1.17
“Default Payment Commencement Date” means the later of: (a) the first day of the
month following the month in which the Participant attains age 62, and (b) in
the event the Participant incurs a Separation from Service due to his or her
death, the first day of the month following the date of death or, in the event
the Participant incurs a Separation from Service other than by reason of death,
the first day of the seventh month following the date on which the Participant
incurs a Separation from Service.



1.18
“Deferral Credit Account” means the bookkeeping account maintained in the name
of the Employer, on behalf of each Participant, pursuant to Article 5.



1.19
“Determination Date” means the earlier of (i) the date of termination of the
Participant’s employment with the Employer or (ii) the first day of the month
following the Participant’s 65th birthday.



1.20
“Effective Date” means July DATE.



1.21
“Employee” means a person who is an employee of the Employer.



1.22
“Employer” means the Company, the Bank and any subsidiary or affiliated
corporation of either of them which, with the approval of the Board and subject
to such conditions as the Board may impose, adopts the Plan, and any successor
or successors of any of them.



1.23
“Final Average Compensation” shall have the same meaning as the term “Final
Average Compensation” has under Section 2.27 of Appendix A to the Basic
Retirement Plan, except that in determining the amount of Compensation (as
defined in Section 2.14 of Appendix A to the Basic Retirement Plan) to be used
in calculating Final Average Compensation under Section 2.27 of Appendix A to
the Basic Retirement Plan, Compensation shall not be subject to the compensation
limitation of section 401(a)(17) of the Code.



1.24
“401(k)/ESOP Benefit” means the deferred compensation 401(k)/ESOP Benefit
provided to Participants and their beneficiaries in accordance with the
applicable provisions of the Plan.



1.25
“Full-Time Employee” shall mean an Employee who works not less than 1,000 hours
in a calendar year.



1.26
“Other Retirement Benefits” means the sum of:



(a) 
The annual benefit payable to the Participant from the Basic Retirement Plan;
plus



 
(b)
The annual Retirement Income Benefit payable to the Participant hereunder; plus


 
4

--------------------------------------------------------------------------------

 

 
(c)
The annual amount of any supplemental retirement benefit payable to the
Participant by the Employer or any other Employer pursuant to any Supplemental
Retirement Agreement with the Participant (other than amounts attributable to
elective deferrals of such Participant’s compensation); plus



 
(d)
The annual benefit that could be provided by (A) Employer contributions (other
than elective deferrals) made on the Participant’s behalf under the Basic
401(k)/ESOP, and (B) actual earnings on contributions in (A), if such
contributions and earnings were converted to a benefit payable at age 62 in the
same form as the Supplemental Retirement Benefit, using the same actuarial
assumptions as are provided under Section 1.1; plus



 
(e)
The annual benefit that could be provided by the Participant’s Deferral Credit
Account, if such Deferral Credit Account were converted to a benefit payable at
age 62 in the same form as the Supplemental Retirement Benefit, using the same
actuarial assumptions as are provided under Section 1.1.




 
The amount of Other Retirement Benefits shall be determined by an actuary
selected by the Company, with such determination to be made without regard to
whether the Participant is receiving payment of such benefits on the
Determination Date.  To the extent the Participant receives a payment of Other
Retirement Benefits described in 1.26(d) or (e) prior to the date the
Supplemental Retirement Benefit is determined pursuant to this Plan, the total
of such Other Retirement Benefits shall be determined by including and assuming
that such amounts earned interest at a variable rate equal to the one-year
United States Treasury bill rate as reported in the New York edition of The Wall
Street Journal on the Determination Date from the date received to the date
Other Retirement Benefits are calculated for purposes of this Plan.



1.27
“Participant” means an Employee who has been designated by the Employer as
eligible to participate in the Plan and who becomes a Participant pursuant to
the provisions of Article 2.



1.28
“Payment Commencement Date” means the later of (a) the first day of the seventh
month following the date a Participant incurs a Separation from Service other
than by reason of death, or if due to death, the first day of the month
following the Participant’s death, and (b) the date elected by the Participant
in his or her valid Payment Election.



1.29
“Payment Election” means a Participant’s election on the form provided by the
Company of a Payment Commencement Date and the form in which payment shall be
made in accordance with the procedures established by the Committee for such
purpose.



1.30
“Plan” means the NBT Bancorp Inc. Supplemental Executive Retirement Plan, as
herein set forth, and as it may hereafter be amended from time to time.


 
5

--------------------------------------------------------------------------------

 

1.31
“Plan Limitation Provisions” means provisions of the Basic 401(k)/ESOP and the
Basic Retirement Plan that reduce or restrict an Employee’s employer-provided
benefits under the Basic Retirement Plan and employer matching contributions to
the Basic 401(k)/ESOP (including Article IX and the last sentence of Section
1.12 of the Basic Retirement Plan and the next to last paragraph of Section
1.14, the third paragraph of Section 1.33 and Sections 4.5, 4.7 and 4.9 of the
Basic 401(k)/ESOP, or the corresponding provisions of any amendment to such
Plans) in order to satisfy the limitations imposed by one or more of the
following:  (i) Section 401(a)(17) of the Code, (ii) Section 401(k)(3) of the
Code, (iii) Section 401(m) of the Code, or (iv) Section 415 of the Code.



1.32
“Plan Year” means the period from the Effective Date through December 31, 2001
and each calendar year thereafter within which the Plan is in effect.



1.33
“Present Value” means the present value of a benefit determined on the basis of
the actuarial assumptions specified in Section 1.1



1.34
“Separation from Service” means a “separation from service” within the meaning
of Treas. Reg. §1.409A-1(h) and in accordance with the default rules thereunder,
which includes termination of a Participant’s employment with the Company or any
Affiliate, whether voluntarily or involuntarily, by reason of death, retirement,
becoming disabled, resignation or discharge.  Transfer to employment with an
Affiliate shall not be treated as a Separation from Service.



1.35
“Social Security Benefit” means the Participant’s actual social security benefit
at his or her Social Security Retirement Age.



1.36
“Social Security Retirement Age” shall have the same meaning the term “Social
Security Retirement Age” has under Section 2.58 of Appendix A to the Basic
Retirement Plan.



1.37
“Retirement Income Benefit” means the deferred compensation retirement income
benefit determined pursuant to Article 4.



1.38
“Supplemental Retirement Benefit” means the deferred compensation retirement
benefit determined pursuant to Article 6.



1.39
“Supplemental Surviving Spouse Benefit” means the survivor death benefit payable
to a Participant’s surviving spouse, pursuant to the provisions of Sections 8.1
through 8.3.



1.40
“Year of Service” means a calendar year in which the Participant completes not
less than 1,000 Hours of Service (as defined in Section 1.25 of the Basic
Retirement Plan) with an Employer.



Words importing males shall be construed to include females and the singular
shall be construed to include the plural, and vice versa, wherever appropriate.

 
6

--------------------------------------------------------------------------------

 

ARTICLE 2


ELIGIBILITY AND PARTICIPATION


2.1
Plan eligibility is limited to a select group of management or highly
compensated Employees, as designated in writing by the Board, who participate in
the Basic Retirement Plan, the Basic 401(k)/ESOP or both such plans.



From time to time, the Company may designate one or more Employees who
participate in the Basic Retirement Plan, the Basic 401(k)/ESOP or both such
plans as participants in the Plan, from the class of Employees participating in
the Basic Retirement Plan, the Basic 401(k)/ESOP or both such plans who are
members of a select group of management Employees or are highly compensated
Employees.  Newly eligible Employees shall participate as of the date specified
by the Board.


2.2
The Company may, from time to time, remove any Participant from participation in
the Plan; provided, however, that, subject to Section 12.4, such removal will
not reduce the amount of Retirement Income Benefit and 401(k)/ESOP Benefit
credited to the Participant under the Plan, as determined as of the date of such
Participant’s removal.  A Participant so removed shall remain a Participant
until all benefits are distributed in accordance with the provisions of the
Plan.



2.3
The Committee may provide each eligible Employee with appropriate forms in
connection with participation in the Plan.



ARTICLE 3


RETIREMENT DATE


3.1
A Participant’s Retirement Date shall be his or her date of actual retirement,
which may be his or her Normal, Early, Disability or Postponed Retirement Date,
whichever is applicable pursuant to the following sections of this Article 3.



3.2
A Participant’s Normal Retirement Age shall be the 65th anniversary of his or
her birth.  Such Participant’s Normal Retirement Date shall be the date
coinciding with Normal Retirement Date under the Basic Retirement Plan.



3.3
A Participant may retire on an Early Retirement Date, which shall be the date
coinciding with the initial distribution of an early retirement benefit under
the Basic Retirement Plan.



3.4
A Participant may retire on a Disability Retirement Date, which shall be the
date coinciding with the initial distribution of a disability retirement benefit
under the Basic Retirement Plan.


 
7

--------------------------------------------------------------------------------

 

3.5
If a Participant continues in the employment of the Employer beyond Normal
Retirement Date, the date coinciding with postponed retirement under the Basic
Retirement Plan shall be the Participant’s Postponed Retirement Date.



ARTICLE 4


RETIREMENT INCOME BENEFIT


4.1
The Retirement Income Benefit payable to an eligible Participant in the form of
a life annuity with five years certain commencing on his or her Normal, Early,
Disability or Postponed Retirement Date, as the case may be, shall be equal to
the excess, if any, of the amount specified in (a) over the amount specified in
(b), as stated below:



 
(a)
the monthly amount of Basic Retirement Plan retirement income payable upon
Normal, Early or Postponed Retirement Date, as the case may be, to which the
Participant would have been entitled under the Basic Retirement Plan (including
any payments credited as a result of a Participant being a Disabled Participant
(as defined in the Basic Retirement Plan)), if such benefit were calculated
under the Basic Retirement Plan without giving effect to the limitations and
restrictions imposed by the application of Plan Limitation Provisions and any
other provisions of the Basic Retirement Plan that are necessary to comply with
Code Sections 401(a)(17) and 415, or any successor provisions thereto;



 
(b)
the sum of (i) the monthly amount of Basic Retirement Plan retirement income
payable upon Normal, Early or Postponed Retirement Date, as the case may be,
actually payable to the Participant under the Basic Retirement Plan (including
any payments credited as a result of a Participant being a Disabled Participant
(as defined in the Basic Retirement Plan)), after the limitations and
restrictions imposed by the application of the Plan Limitation Provisions and
any other provisions of the Basic Retirement Plan that are necessary to comply
with Code Sections 401(a)(17) and 415, or any successor provisions thereto, plus
(ii) the monthly amount of retirement income that is the actuarial equivalent
(determined in accordance with the Basic Retirement Plan) of any supplemental
retirement benefit payable to the Participant by any Employer upon Normal, Early
or Postponed Retirement Date, as the case may be, pursuant to any Supplemental
Retirement Agreement with the Participant.



4.2
With respect to eligible Participants who terminate their employment other than
on a Retirement Date specified in Article 3, the vested Retirement Income
Benefit payable in the form of a life annuity with five years certain,
commencing on the date the Participant is eligible for a vested retirement
benefit under the Basic Retirement Plan, shall be equal to the excess, if any,
of the amount specified in (a) over the amount specified in (b), as stated
below:


 
8

--------------------------------------------------------------------------------

 

 
(a)
the monthly amount of Basic Retirement Plan vested retirement income payable
upon termination of service to which the Participant would have been entitled
under the Basic Retirement Plan, if such benefit were calculated under the Basic
Retirement Plan without giving effect to the limitations and restrictions
imposed by the application of the Plan Limitation Provisions and any other
provisions of the Basic Retirement Plan that are necessary to comply with Code
Sections 401(a)(17) and 415, or any successor provisions thereto;



 
(b)
the sum of (i) the monthly amount of Basic Retirement Plan vested retirement
income payable upon termination of service actually payable to the Participant
under the Basic Retirement Plan, after the limitations and restrictions imposed
by the application of the Plan Limitation Provisions and any other provisions of
the Basic Retirement Plan that are necessary to comply with Code Sections
401(a)(17) and 415, or any successor provisions thereto, plus (ii) the monthly
amount of retirement income that is the actuarial equivalent (determined in
accordance with the Basic Retirement Plan) of any supplemental retirement
benefit payable to the Participant by any Employer following such termination of
service pursuant to any Supplemental Retirement Agreement with the Participant.



ARTICLE 5


SUPPLEMENTAL 401(k)/ESOP
BENEFIT AND DEFERRAL CREDIT ACCOUNTS


5.1
The 401(k)/ESOP Benefit under the Plan shall equal the discretionary and
matching contributions or other Employer-provided benefit to the extent provided
for under the Basic 401(k)/ESOP (disregarding the limitations and restrictions
imposed by the application of the Plan Limitation Provisions and any other
provisions of the Basic 401(k)/ESOP that are necessary to comply with Code
Sections 401(a)(17), 401(k)(3), 401(m), and 415, or any successor provisions
thereto) for plan years of the Basic 401(k)/ESOP ending after the Effective
Date, less any such amount actually contributed by the Employer to the Basic
401(k)/ESOP for such plan years (to the extent permitted by the terms thereof,
taking into account the limitations and restrictions imposed by the application
of the Plan Limitation Provisions and any other provisions of the Basic
401(k)/ESOP that are necessary to comply with Code Sections 401(a)(17),
401(k)(3), 401(m), and 415, or any successor provisions thereto), adjusted for
income, gains and losses based on deemed investments, pursuant to Section 5.4
below.  For purposes of this Section 5.1, it shall be assumed that the
Participant has made Basic 401(k)/ESOP contributions, on a before-tax or
after-tax basis, as are necessary to qualify for the maximum Employer provided
benefit available under the Basic 401(k)/ESOP to similarly situated Basic
401(k)/ESOP Participants who are not affected by such restrictions and
limitations.



5.2
The 401(k)/ESOP Benefit under the Plan shall be accounted for by the Employer
under a Deferral Credit Account, maintained in the name of the Employer, on
behalf of each Participant.


 
9

--------------------------------------------------------------------------------

 

5.3
Each Deferral Credit Account maintained by the Employer shall be credited with
units on behalf of each Participant, as appropriate in accordance with the
401(k)/ESOP Benefit, as soon as administratively practicable, but in no event
later than March 15 of the Plan Year following the Plan Year in which Basic
401(k)/ESOP contributions on behalf of the Participant were limited or
restricted.



5.4
The 401(k)/ESOP Benefit credited annually to each Participant’s Deferral Credit
Account under the Plan shall be deemed to be invested on a time weighted basis,
based upon the crediting of the Deferral Credit Account under Section 5.3 above,
as if such amounts had been invested in the same manner as the investment of the
corresponding amounts pursuant to the Basic 401(k)/ESOP, and such Account shall
be credited with income and gains, and charged with losses, as if such
investments had actually been made.



ARTICLE 6


SUPPLEMENTAL RETIREMENT BENEFIT


6.1
If an eligible Participant shall remain employed by the Employer until reaching
his or her 62nd birthday, serving as a Full-Time Employee until such date, and
subject to the other terms and conditions of this Plan, the Company shall pay
such Participant an annual “Supplemental Retirement Benefit” determined as
follows:



 
(a)
the Participant shall be entitled to a Supplemental Retirement Benefit on and
after his or her 62nd birthday but before his or her Social Security Retirement
Age in an amount equal to the excess, if any, of (1) XX percent of the
Participant’s Final Average Compensation, over (2) the Participant’s Other
Retirement Benefits, determined as of the Determination Date.



 
(b)
the Participant shall be entitled to a Supplemental Retirement Benefit on and
after his or her Social Security Retirement Age in an amount equal to the
excess, if any, of (1) XX percent of the Participant’s Final Average
Compensation, over (2) the sum of (aa) the Participant’s Other Retirement
Benefits, determined as of the Determination Date, plus (bb) the Participant’s
Social Security Benefit.



6.2
If an eligible Participant shall remain employed by the Employer until reaching
his or her XXth birthday, serving as a Full-Time Employee until such date and he
or she continues to serve as a Full-Time Employee until the date of his or her
retirement, and he or she retires then or thereafter but before reaching his or
her XXnd birthday, and subject to the other terms and conditions of this Plan,
the Company shall pay such Participant after the date of his or her retirement,
pursuant to Section 7.2(b), or to his or her spouse or other Beneficiary,
pursuant and subject to Section 8.6(c) if he or she has died before his or her
XXnd birthday, a reduced early Supplemental Retirement Benefit calculated in
accordance with the following schedule:


 
10

--------------------------------------------------------------------------------

 

 
(a)
if the date of the Participant’s retirement shall be on or after his or her XXth
birthday but before his or her XXst birthday, the Company shall pay such
Participant XX% of the Supplemental Retirement Benefit calculated in accordance
with Section 6.1; and



 
(b)
if the date of the Participant’s retirement shall be on or after his or her XXst
birthday but before his or her XXnd birthday, the Company shall pay such
Participant XX% of the Supplemental Retirement Benefit so calculated.



ARTICLE 7


MODES OF BENEFIT PAYMENT AND
VESTING OF BENEFITS


7.1
Payment of any Retirement Income Benefit and 401(k)/ESOP Benefit under the Plan
to a Participant, beneficiary, joint or contingent annuitant or eligible child
shall be made in the normal form in which benefits are made under the Basic
Retirement Plan and Basic 401(k)/ESOP, respectively, and commence on the Default
Payment Commencement Date; provided, however, that payment shall instead be made
in accordance with the Participant’s Payment Election if the Participant has in
place a valid Payment Election.  To be valid, the Payment Election shall be an
irrevocable election made on such form provided by the Company and filed with
the Company no later than December 31, 2008.  Notwithstanding any provision to
the contrary in the Plan, payment of any Retirement Income Benefit and
401(k)/ESOP Benefit to a Participant shall commence on the Payment Commencement
Date (or as soon as reasonably practicable thereafter retroactive to a
Participant’s Payment Commencement Date, but in no event more than 60 days
following the Payment Commencement Date).



Any Retirement Income Benefit paid from the Plan in a form other than a life
annuity shall be the actuarial equivalent of a life annuity, utilizing the
actuarial equivalent factors set forth in the Basic Retirement Plan and applied
to obtain the optional mode of payment thereunder.


7.2
The Supplemental Retirement Benefit shall be paid:



 
(a)
except as provided in Section 7.2(b) (early retirement) and Section 8.6 (death),
commencing on the first day of the month following the later of the
Participant’s retirement or his or her attainment of age XX; or



 
(b)
commencing on the first day of the month following the Participant’s
Determination Date in connection with early retirement after reaching age XX and
prior to the date of his or her XXnd birthday, and



 
(c)
notwithstanding anything herein to the contrary, no Supplemental Retirement
Benefit shall commence under this Plan before the date which is the seventh
(7th) month following the Participant’s “separation from service” with the
Company as that phrase is defined for purposes of section 409A of the Code.


 
11

--------------------------------------------------------------------------------

 

7.3
The Supplemental Retirement Benefit shall be paid in the form specified below:



 
(a)
The Supplemental Retirement Benefit shall be paid as a straight life annuity,
payable in monthly installments, for the Participant’s life; provided, however,
that if the Participant has no surviving spouse and dies before having received
60 monthly payments, such monthly payments shall be continued to his or her
Beneficiary until the total number of monthly payments to the Participant and
his or her Beneficiary equal 60, whereupon all payments shall cease and the
Company’s obligation to pay the Supplemental Retirement Benefit under shall be
deemed to have been fully discharged.  If the Participant and his or her
Beneficiary shall die before having received a total of 60 monthly payments, an
amount equal to the Actuarial Equivalent of the balance of such monthly payments
shall be paid in a single sum to the estate of the survivor of the Participant
and his or her Beneficiary.  If Supplemental Retirement Benefits are payable in
the form described in this Section 7.3(a), the Participant shall designate in
writing, as his or her Beneficiary, any person or persons, primarily,
contingently or successively, to whom the Company shall pay benefits following
the Participant’s death if the Participant’s death occurs before 60 monthly
payments have been made.



 
(b)
Notwithstanding the form of payment described in Section 7.3(a), if the
Participant is married on the date payment of the Supplemental Retirement
Benefit commences, the benefit shall be paid as a 50% joint and survivor annuity
with the Participant’s spouse as the Beneficiary.  The 50% joint and survivor
annuity shall be the Actuarial Equivalent of the benefit described in Section
7.3(a).  If the Supplemental Retirement Benefit is payable pursuant to this
Sectio7.3(b), but the Participant’s spouse fails to survive him or her, no
payments of the Supplement Retirement Benefit will be made following the
Participant’s death.



7.4
Subject to Section 12.4, each Participant shall have a 100 percent vested and
non-forfeitable right to benefits under the Plan.



ARTICLE 8


DEATH BENEFITS


8.1
Upon the death of:  (i) a Participant who has not terminated from employment
before Retirement Date as defined in Section 3.1, or (ii) a Participant who
retires on a Retirement Date as defined in Section 3.1 and dies before the
complete distribution of Basic Retirement Plan Benefit and Basic 401(k)/ESOP
Benefit, as the case may be, benefits shall be payable as set forth in Sections
8.2, 8.3 and 8.4.


 
12

--------------------------------------------------------------------------------

 

8.2
With respect to any Retirement Income Benefit, if a Basic Retirement Plan
pre-retirement survivor annuity or post retirement survivor annuity, as the case
may be, is payable to a Participant’s surviving spouse or eligible children, if
applicable, a supplemental pre-retirement survivor annuity or post retirement
survivor annuity, as the case may be, shall be payable to the surviving spouse
or eligible children, if applicable, under the Plan.  The monthly amount of the
Supplemental Surviving Spouse Benefit pre-retirement survivor annuity or post
retirement survivor annuity, as the case may be, payable to a surviving spouse
or eligible children, if applicable, shall be equal to the excess, if any, of
the amount specified in (a) over the amount specified in (b), as stated below:



 
(a)
the monthly amount of Basic Retirement Plan pre-retirement survivor annuity or
post retirement survivor annuity, as the case may be, to which the surviving
spouse or eligible children, if applicable, would have been entitled under the
Basic Retirement Plan, if such benefit were calculated under the Basic
Retirement Plan without giving effect to the limitations and restrictions
imposed by the Plan Limitation Provisions and any other provisions of the Basic
Retirement Plan that are necessary to comply with Code Sections 401(a)(17) and
415, or any successor provisions thereto;



 
(b)
(i)  the monthly amount of Basic Retirement Plan pre-retirement survivor annuity
or post retirement survivor annuity, as the case may be, actually payable to the
surviving spouse or eligible children, if applicable, under the Basic Retirement
Plan, after the limitations imposed by the application of Plan Limitation
Provisions and any other provisions of the Basic Retirement Plan that are
necessary to comply with Code Sections 401(a)(17) and 415, or any successor
provisions thereto plus (ii) the monthly amount that is the actuarial equivalent
(determined in accordance with the Basic Retirement Plan) of any supplemental
retirement benefit payable to the surviving spouse or eligible children, if
applicable, by any Employer following the Participant’s death pursuant to any
Supplemental Retirement Agreement with the Participant.



8.3
The Retirement Income Benefit supplemental pre-retirement survivor annuity or
post retirement survivor annuity shall be payable over the lifetime of the
surviving spouse, or to eligible children to the extent provided in the Basic
Retirement Plan, in monthly installments commencing on the same date as payment
of the Basic Retirement Plan pre-retirement survivor annuity or post retirement
survivor annuity, as the case may be, and shall terminate on the date of the
last payment of the Basic Retirement Plan pre-retirement survivor annuity or
post retirement survivor annuity, as the case may be.



8.4
With respect to any 401(k)/ESOP Benefit, all amounts credited to the
Participant’s Deferral Credit Account shall be payable in a single lump sum to
the Participant’s surviving spouse, if any, as a Supplemental Surviving Spouse
Benefit, unless an optional mode has been elected pursuant to Article 7.


 
13

--------------------------------------------------------------------------------

 

8.5
Upon the death of a Participant under the circumstances set forth in clauses (i)
and (ii) of Section 8.1, if no Basic Retirement Plan Surviving Spouse Benefit,
or Basic 401(k)/ESOP Surviving Spouse Benefit, as the case may be, is payable,
(a) no further Retirement Income Benefit shall be payable, unless an optional
mode has been elected pursuant to Article 7, and (b) all amounts credited to the
Participant’s Deferral Credit Account shall be payable to the Participant’s
designated beneficiary in a single lump sum, unless an optional mode has been
elected pursuant to Article 7.



8.6
The following provisions shall apply with respect to payment of the Supplemental
Retirement Benefit after the death of a Participant:



 
(a)
Except as provided in Section 8.6(b), if a Participant shall die before his or
her 62nd birthday, no Supplemental Retirement Benefit shall be payable.



 
(b)
If a Participant shall die on or after his or her 60th birthday, after he or she
has retired but before payment of any Supplemental Retirement Benefit has
commenced, the Participant’s surviving spouse, if any, shall be paid as a
straight life annuity 50 percent of the Supplemental Retirement Benefit for her
life commencing within 30 days following the Participant’s death.  Such payments
shall be made in monthly installments.  However, if such Participant is not
married at the time of his or her death, the Company shall pay to the
Participant’s Beneficiary a lump sum benefit equal to 50 percent of the Present
Value of the Participant’s Supplemental Retirement Benefit.



 
(c)
Except as provided in Section 8.6(b), no Supplemental Retirement Benefit shall
be payable if the Participant dies before payment of any Supplement Retirement
Benefit has begun without having a spouse who survives him or her.



 
(d)
If a Participant dies after payment of a Supplemental Retirement Benefit has
commenced, the amount, if any, of the Supplemental Retirement Benefit payable to
the Participant’s surviving spouse or other Beneficiary shall be determined
pursuant to the applicable provisions of Section 7.3.



ARTICLE 9


UNFUNDED PLAN


9.1
The Plan shall be administered as an unfunded plan and is not intended to meet
the qualification requirements of Sections 401(a) and 401(k) of the Code.  No
Participant or beneficiary shall be entitled to receive any payment or benefits
under the Plan from the qualified trust maintained in connection with the Basic
Retirement Plan and Basic 401(k)/ESOP.



9.2
The Employer shall have the right to establish a reserve, establish a grantor
trust or make any investment for the purposes of satisfying its obligation
hereunder for payment of benefits, including, but not limited to, investments in
one or more registered investment companies under the Investment Company Act of
1940, as amended, to the extent permitted by applicable banking or other law;
provided, however, that no Participant or beneficiary shall have any interest in
such investment, trust, or reserve.


 
14

--------------------------------------------------------------------------------

 

9.3
To the extent that any Participant or beneficiary acquires a right to receive
benefits under the Plan, such rights shall be no greater than those rights which
guarantee to the Participant or beneficiary the strongest claim to such
benefits, without resulting in the Participant’s or beneficiary’s constructive
receipt of such benefits.



9.4
With respect to any 401(k)/ESOP Benefit, 100% of the Participant’s Deferral
Credit Account shall be deemed to be invested as provided in Section 5.4
above.  A Participant’s Deferral Credit Account may not be encumbered or
assigned by a Participant or any beneficiary.



9.5
A Participant or beneficiary with a Retirement Income Benefit, the 401(k)/ESOP
Benefit or both such Benefits under the Plan shall be an unsecured creditor of
the Employer as to any benefit payable under the Plan.



9.6
Not later than the closing of any transaction that would constitute a Change of
Control, the Employer shall transfer to an independent corporate trustee of a
grantor trust within the meaning of section 671 of the Code that satisfies the
applicable requirements of Revenue Procedure 92-64 or any successor thereto an
amount sufficient to cover all potential liabilities under this Plan.



ARTICLE 10


ADMINISTRATION


10.1
Except for the functions reserved to the Company or the Board, the
administration of the Plan shall be the responsibility of the Committee.  The
Committee shall consist of three or more persons designated by the
Company.  Members of the Committee shall serve for such terms as the Company
shall determine and until their successors are designated and qualified.  Any
member of the Committee may resign upon at least 60 days written notice to the
Company, or may be removed from office by the Company at any time, with or
without notice.



10.2
The Committee shall hold meetings upon notice at such times and places as it may
determine.  Notice shall not be required if waived in writing.  Any action of
the Committee shall be taken pursuant to a majority vote at a meeting, or
pursuant to the written consent of a majority of its members without a meeting,
and such action shall constitute the action of the Committee and shall be
binding in the same manner as if all members of the Committee had joined
therein.  A majority of the members of the Committee shall constitute a
quorum.  No member of the Committee shall note or be counted for quorum purposes
on any matter relating solely to himself or herself or his or her rights under
the Plan.  The Committee shall record minutes of any actions taken at its
meetings or of any other official action of the Committee.  Any person dealing
with the Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by the Secretary of the
Committee or by any of the members of the Committee or by a representative of
the Committee authorized by the Committee to sign the same in its behalf.


 
15

--------------------------------------------------------------------------------

 

10.3
The Committee shall have the power and the duty to take all actions and to make
all decisions necessary or proper to carry out the Plan.  The determination of
the Committee as to any question involving the Plan shall be final, conclusive
and binding.  Any discretionary actions to be taken under the Plan by the
Committee shall be uniform in their nature and applicable to all persons
similarly situated.  Without limiting the generality of the foregoing, the
Committee shall have the following powers and duties:



(a)
the duty to furnish to all Participants, upon request, copies of the Plan;



 
(b)
the power to require any person to furnish such information as it may request
for the purpose of the proper administration of the Plan as a condition to
receiving any benefits under the Plan;



 
(c)
the power to make and enforce such rules and regulations and prescribe the use
of such forms as it shall deem necessary for the efficient administration of the
Plan;



 
(d)
the power to interpret the Plan, and to resolve ambiguities, inconsistencies and
omissions, which findings shall be binding, final and conclusive;



 
(e)
the power to decide on questions concerning the Plan in accordance with the
provisions of the Plan;



 
(f)
the power to determine the amount of benefits which shall be payable to any
person in accordance with the provisions of the Plan and to provide a full and
fair review to any Participant whose claim for benefits has been denied in whole
or in part;



 
(g)
the power to designate a person who may or may not be a member of the Committee
as Plan “Administrator” for purposes of the Employee Retirement Income Security
Act of 1974 (ERISA); if the Committee does not so designate an Administrator,
the Committee shall be the Plan Administrator;



 
(h)
the power to allocate any such powers and duties to or among individual members
of the Committee; and



 
(i)
the power to designate persons other than Committee members to carry out any
duty or power which would otherwise be a responsibility of the Committee or
Administrator, under the terms of the Plan.



10.4
To the extent permitted by law, the Committee and any person to whom it may
delegate any duty or power in connection with administering the Plan, the
Company, any Employer, and the officers and directors thereof, shall be entitled
to rely conclusively upon, and shall be fully protected in any action taken or
suffered by them in good faith in the reliance upon, any actuary, counsel,
accountant, other specialist, or other person selected by the Committee, or in
reliance upon any tables, valuations, certificates, opinions or reports which
shall be furnished by any of them.  Further, to the extent permitted by law, no
member of the Committee, nor the Company, any Employer, nor the officers or
directors thereof, shall be liable for any neglect, omission or wrongdoing of
any other members of the Committee, agent, officer or employee of the Company or
any Employer.  Any person claiming benefits under the Plan shall look solely to
the Employer for redress.


 
16

--------------------------------------------------------------------------------

 

10.5
All expenses incurred before the termination of the Plan that shall arise in
connection with the administration of the Plan (including, but not limited to
administrative expenses, proper charges and disbursements, compensation and
other expenses and charges of any actuary, counsel, accountant, specialist, or
other person who shall be employed by the Committee in connection with the
administration of the Plan), shall be paid by the Employer.



ARTICLE 11


AMENDMENT OR TERMINATION


11.1
The Board shall have the power to suspend or terminate the Plan in whole or in
part at any time, and from time to time to extend, modify, amend or revise the
Plan in such respects as the Board, by resolution, may deem advisable; provided,
however, that no such extension, modification, amendment, revision, or
termination shall deprive a Participant or any beneficiary of any benefit
accrued under the Plan.



11.2
In the event of a termination or partial termination of the Plan, the rights of
all affected parties, if any, to benefits accrued to the date of such
termination or partial termination, shall become nonforfeitable to the same
extent that such rights would be nonforfeitable if such benefits were provided
under the Basic Retirement Plan or the Basic 401(k)/ESOP and such plans were
terminated on such date.



11.3
No amendment of the Plan shall reduce the vested and accrued benefits, if any,
of a Participant under this Plan, except to the extent that such a reduction
would be permitted if such benefits were provided under the Basic Retirement
Plan or the Basic 401(k)/ESOP.

 
11.4
In the event of the termination or partial termination of the Plan:  (a) the
Company shall pay in one lump sum to affected Participants or their
beneficiaries the 401(k)/ESOP Benefit, if any, to which they are entitled, as if
such Participants’ termination of service had occurred on the date the Plan is
terminated, and (b) the Retirement Income Benefit and Supplemental Retirement
Benefit, if any, to which they are entitled shall continue to be payable.



ARTICLE 12


GENERAL PROVISIONS


12.1
The Plan shall not be deemed to constitute an employment contract between the
Employer and any Employee or other person, whether or not in the employ of the
Employer, nor shall anything herein contained be deemed to give any Employee or
other person, whether or not in the employ of the Employer, any right to be
retained in the employ of the Employer, or to interfere with the right of the
Employer to discharge any Employee at any time and to treat such Employee
without any regard to the effect which such treatment might have upon such
Employee as a Participant of the Plan.


 
17

--------------------------------------------------------------------------------

 

12.2
Except as provided in Section 12.4, or as may otherwise be required by law, no
distribution or payment under the Plan to any Participant or beneficiary shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, whether voluntary or involuntary, and
any attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge the same shall be void; nor shall any such distribution or payment be
in any way liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person entitled to such distribution or payment.  If
any Participant or beneficiary is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
such distribution or payment, voluntarily or involuntarily, the Committee, in
its sole discretion, may cancel such distribution or payment or may hold or
cause to be held or applied such distribution or payment, or any part thereof,
to or for the benefit of such Participant or beneficiary, in such manner as the
Committee shall direct.



12.3
If the Employer determines that any person entitled to payments under the Plan
is incompetent by reason of physical or mental disability, it may cause all
payments thereafter becoming due to such person to be made to any other person
for his or her benefit, without responsibility to follow application of amounts
so paid.  Payments made pursuant to this provision shall completely discharge
the Plan, the Employer and the Committee.



12.4
Notwithstanding any other provision of this Plan:



 
(a)
if the Employer determines that Cause exists for the termination of the
Participant’s employment, the Participant and his or her spouse and
beneficiaries shall forfeit all rights to any payments under this Plan;



 
(b)
if a Participant incurs a Separation from Service before having completed five
Years of Service with any Employer, no Supplemental Retirement Benefit shall be
payable hereunder;



 
(c)
no amounts shall be payable hereunder to the Participant and his or her spouse
and beneficiaries:



(i)          following any breach by the Participant of any provision of any
employment or other written agreement with the Company, the Bank or any other
Employer with respect to confidentiality, non-competition, non-interference
with, or non-solicitation of, employees, customers, suppliers or agents or
similar matters, provided that no Change in Control shall have occurred before
such breach;

 
18

--------------------------------------------------------------------------------

 

(ii)          if, without the prior written consent of the Company, the
Participant discloses or divulges to any third party, except as may be required
by his or her duties, by law, regulation, or order of a court or government
authority, or as directed by the Company, or uses to the detriment of the
Company or its affiliates or in any business or on behalf of any business
competitive with or substantially similar to any business of the Company or the
Bank or their affiliates, any Confidential Information obtained during the
course of his or her employment by the Company, the Bank or any affiliate of any
of either of them, provided that this Section 12.4(c)(ii) shall not be construed
as restricting the Participant from disclosing such information to the employees
of the Company or the Bank or their affiliates;


(iii)          if while the Participant is employed by the Company, the Bank,
any Employer or any affiliate of any of them or within two years after any
termination of such employment other than in anticipation of or following a
Change in Control, the Participant (A) interferes with the relationship of the
Company, the Bank or their affiliates with any of their employees, suppliers,
agents, or representatives (including, without limitation, causing or helping
another business to hire any employee of the Company, the Bank or their
affiliates), or (B) directly or indirectly diverts or attempts to divert from
the Company, the Bank or their affiliates any business in which any of them has
been actively engaged during the period of such employment, or interferes with
the relationship of the Company, the Bank or their affiliates with any of their
customers or prospective customers, provided, that this Section 12.4(c)(iii)
shall not, in and of itself, prohibit the Participant from engaging in the
banking, trust, or financial services business in any capacity, including that
of an owner or employee; and


 
(d)
if any particular provision of this section 12.4 shall be adjudicated to be
invalid or unenforceable, such provision shall be deemed amended to delete from
the portion thus adjudicated to be invalid or unenforceable, such deletion to
apply only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made.  In addition, should any court
determine that the provisions of this section 12.4 shall be unenforceable with
respect to scope, duration, or geographic area, such court shall be empowered to
substitute, to the extent enforceable, provisions similar hereto or other
provisions so as to provide to the Company, the Bank and their affiliates, to
the fullest extent permitted by applicable law, the benefits intended by this
section 12.4.



12.5
The Employer shall be the sole source of benefits under the Plan, and each
Employee, Participant, beneficiary, or any other person who shall claim the
right to any payment or benefit under the Plan shall be entitled to look solely
to the Employer for payment of benefits.


 
19

--------------------------------------------------------------------------------

 

12.6
If the Employer is unable to make payment to any Participant, beneficiary, or
any other person to whom a payment is due under the Plan, because it cannot
ascertain the identity or whereabouts of such Participant, beneficiary, or other
person after reasonable efforts have been made to identify or locate such person
(including a notice of the payment so due mailed to the last known address of
such Participant, beneficiary, or other person shown on the records of the
Employer), such payment and all subsequent payments otherwise due to such
Participant, beneficiary or other person shall be forfeited 24 months after the
date such payment first became due; provided, however, that such payment and any
subsequent payments shall be reinstated, retroactively, no later than 60 days
after the date on which the Participant, beneficiary, or other person shall make
application therefor.  Neither the Company, the Committee nor any other person
shall have any duty or obligation under the Plan to make any effort to locate or
identify any person entitled to benefits under the Plan, other than to mail a
notice to such person’s last known mailing address.



12.7
If upon the payment of any benefits under the Plan, the Employer shall be
required to withhold any amounts with respect to such payment by reason of any
federal, state or local tax laws, rules or regulations, then the Employer shall
be entitled to deduct and withhold such amounts from any such payments.  In any
event, such person shall make available to the Employer, promptly when requested
by the Employer, sufficient funds or other property to meet the requirements of
such withholding.  Furthermore, at any time the Employer shall be obligated to
withhold taxes, the Employer shall be entitled to take and authorize such steps
as it may deem advisable in order to have the amounts required to be withheld
made available to the Employer out of any funds or property due to become due to
such person, whether under the Plan or otherwise.



12.8
The Committee, in its discretion, may increase or decrease the amount of any
benefit payable hereunder if and to the extent that it determines, in good
faith, that an increase is necessary in order to avoid the omission of a benefit
intended to be payable under this Plan or that a decrease is necessary in order
to avoid a duplication of the benefits intended to be payable under this Plan.



12.9
The provisions of the Plan shall be construed, administered and governed under
applicable federal laws and the laws of the State of New York.  In applying the
laws of the State of New York, no effect shall be given to conflict of laws
principles that would cause the laws of another jurisdiction to apply.


 
20

--------------------------------------------------------------------------------

 

 
 
AMENDED AND RESTATED
 
NBT BANCORP INC.
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
(Effective as of DATE)
 
 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



 
Page
   
Preamble
1
Article 1 - Definitions
1
Article 2 - Eligibility and Participation
7
Article 3 - Retirement Date
7
Article 4 - Retirement Income Benefit
8
Article 5 - Supplemental 401(k)/ESOP Benefit and Deferral Credit Accounts
9
Article 6 - Supplemental Retirement Benefit
10
Article 7 - Modes of Benefit Payment and Vesting of Benefits
11
Article 8 - Death Benefits
12
Article 9 - Unfunded Plan
14
Article 10 - Administration
15
Article 11 - Amendment or Termination
17
Article 12 - General Provisions
17


 
i

--------------------------------------------------------------------------------